












THE TRUEYOU.COM INC.
2006 STOCK INCENTIVE PLAN












--------------------------------------------------------------------------------

7

THE TRUEYOU.COM, INC.
2006 STOCK INCENTIVE PLAN



TABLE OF CONTENTS

Page

SECTION 1.   DEFINITIONS   1      1.1.  DEFINITIONS  1  
  SECTION 2.   THE STOCK INCENTIVE PLAN   5      2.1.  PURPOSE OF THE PLAN  5  
   2.2.  STOCK SUBJECT TO THE PLAN  5      2.3.  TERM OF THE PLAN  5  
   2.4.  ADMINISTRATION OF THE PLAN  6      2.5.  ELIGIBILITY AND LIMITS  6  
  SECTION 3.  TERMS OF STOCK INCENTIVES   6      3.1.  TERMS AND CONDITIONS OF
ALL STOCK INCENTIVES  6      3.2.  TERMS AND CONDITIONS OF OPTIONS  7  
   3.3.  TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS  9      3.4.  TERMS
AND CONDITIONS OF STOCK AWARDS  10      3.5.  TERMS AND CONDITIONS OF DIVIDEND
EQUIVALENT RIGHTS  10      3.6.  TERMS AND CONDITIONS OF PERFORMANCE SHARE
AWARDS  10      3.7.  TREATMENT OF AWARDS UPON TERMINATION OF EMPLOYMENT  11  
  SECTION 4.   RESTRICTIONS ON STOCK   11      4.1.  ESCROW OF SHARES  11  
   4.2.  RESTRICTIONS ON TRANSFER  11  
  SECTION 5.   GENERAL PROVISIONS   12      5.1.  WITHHOLDING  12  
   5.2.  CHANGES IN CAPITALIZATION; MERGER; LIQUIDATION  12      5.3.  CHANGE IN
CONTROL  13      5.4.  CASH AWARDS  13      5.5.  COMPLIANCE WITH CODE  13  
   5.6.  RIGHT TO TERMINATE EMPLOYMENT  13      5.7.  NON-ALIENATION OF
BENEFITS  13      5.8.  RESTRICTIONS ON DELIVERY AND SALE OF SHARES; LEGENDS  13
     5.9.  LISTING AND LEGAL COMPLIANCE  14      5.10.  TERMINATION AND
AMENDMENT OF THE PLAN  14      5.11.   STOCKHOLDER APPROVAL  14      5.12.  
CHOICE OF LAW  14      5.13.   EFFECTIVE DATE OF PLAN  14  

i

--------------------------------------------------------------------------------

THE TRUEYOU.COM INC.
2006 STOCK INCENTIVE PLAN

SECTION  1.   DEFINITIONS

        1.1.   Definitions.   Whenever used herein, the masculine pronoun will
be deemed to include the feminine, and the singular to include the plural,
unless the context clearly indicates otherwise, and the following capitalized
words and phrases are used herein with the meaning thereafter ascribed:

                 (a)    “Affiliate” means:

    (1)     Any Subsidiary or Parent,


    (2)   An entity that directly or through one or more intermediaries
controls, is controlled by, or is under common control with the Company, as
determined by the Company, or


    (3)   Any entity in which the Company has such a significant interest that
the Company determines it should be deemed an “Affiliate”, as determined in the
sole discretion of the Company.


                 (b)    “Board of Directors” means the board of directors of the
Company.

                 (c)    “Change in Control” means (i) the sale of all, or
substantially all, of the Company’s assets in any single transaction or series
of related transactions; (ii) the acquisition by any person, entity or group
within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, of Stock possessing a majority of the ordinary voting power to elect
directors of the Company; (iii) any merger or consolidation of the Company with
or into another corporation (regardless of which entity is the surviving
corporation) if, after giving effect to such merger or consolidation the holders
of the Company’s voting securities immediately prior to the merger or
consolidation own voting securities of the surviving or resulting corporation
representing less than a majority of the ordinary voting power to elect
directors of the surviving or resulting corporation; or (iv) liquidation or
dissolution of the Company.

                 (d)    “Code” means the Internal Revenue Code of 1986, as
amended.

                 (e)    “Committee” means the committee appointed by the Board
of Directors to administer the Plan. The Board of Directors shall consider the
advisability of whether the members of the Committee shall consist solely of at
least two members of the Board of Directors who are both “outside directors” as
defined in Treas. Reg. § 1.162-27(e) as promulgated by the Internal Revenue
Service and “non-employee directors” as defined in Rule 16b-3(b)(3) as
promulgated under the Exchange Act. If the Committee has not been appointed, the
Board of Directors in their entirety shall constitute the Committee.

--------------------------------------------------------------------------------

                 (f)    “Company” means TrueYou.Com Inc., a Delaware
corporation.

                 (g)    “Disability” has the same meaning as provided in the
long-term disability plan or policy maintained or, if applicable, most recently
maintained, by the Company or, if applicable, any Affiliate of the Company for
the Participant. If no long-term disability plan or policy was ever maintained
on behalf of the Participant or, if the determination of Disability relates to
an Incentive Stock Option, Disability means that condition described in Code
Section 22(e)(3), as amended from time to time. In the event of a dispute, the
determination of Disability will be made by the Committee.

                 (h)    “Dividend Equivalent Rights” means certain rights to
receive cash payments as described in Section 3.5.

                 (i)    “Effective Date” means September 18, 2006, the date the
Plan was approved by the Board of Directors.

                 (j)    “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time.

                 (k)    “Fair Market Value” with regard to a date means:

    (1)   the average price at which the Stock shall have been sold or traded on
any one or more dates or any date or for any period selected by the Committee
within the thirty (30) calendar days immediately prior to the date of the grant
as reported by the national securities exchange selected by the Committee on
which the shares of Stock are then actively traded or, if applicable, as
reported by the NASDAQ Stock Market or the OTC Bulletin Board.


    (2)   if such market information is not published on a regular basis, the
average price or closing price at which the Stock shall have been sold or traded
in the over-the-counter market or any date or during any period selected by the
Committee the thirty (30) calendar days immediately prior to the date of grant
as reported by the NASDAQ Stock Market or the OTC Bulletin Board or, if not so
reported, by a generally accepted reporting service.


    (3)   if the Stock is not publicly traded, as determined in good faith by
the Committee.


                 For purposes of Paragraphs (1), (2), or (3) above, the
Committee may use the closing price as of the applicable date, the average of
the high and low prices as of the applicable date or for a period certain ending
on such date, the price determined at the time the transaction is processed, the
tender offer price for shares of Stock, or any other method which the Committee
determines is reasonably indicative of the fair market value.

                 (l)    “Incentive Stock Option” means an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code.

2

--------------------------------------------------------------------------------

                 (m)    “Option” means a Nonqualified Stock Option or an
Incentive Stock Option.

                 (n)    “Over 10% Owner” means an individual who at the time an
Incentive Stock Option is granted owns Stock possessing more than 10% of the
total combined voting power of the Company or one of its Subsidiaries,
determined by applying the attribution rules of Code Section 424(d).

                 (o)    “Nonqualified Stock Option” means a stock option that is
not an Incentive Stock Option.

                 (p)    “Parent” means any corporation (other than the Company)
in an unbroken chain of corporations ending with the Company if, with respect to
Incentive Stock Options, at the time of the granting of the Option, each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A Parent shall include any entity other than a
corporation to the extent permissible under Section 424(f) or regulations and
rulings thereunder.

                 (q)    “Participant” means an individual who receives a Stock
Incentive hereunder.

                 (r)    “Performance Goals” means the measurable performance
objectives, if any, established by the Committee for a Performance Period that
are to be achieved with respect to a Stock Incentive granted to a Participant
under the Plan. Performance Goals may be described in terms of Company-wide
objectives or in terms of objectives that are related to performance of the
division, facility, Affiliate, department or function within the Company or an
Affiliate in which the Participant receiving the Stock Incentive is employed or
on which the Participant’s efforts have the most influence. The achievement of
the Performance Goals established by the Committee for any Performance Period
will be determined without regard to the effect on such Performance Goals of any
acquisition or disposition by the Company of a trade or business, or of
substantially all of the assets of a trade or business, during the Performance
Period and without regard to any change in accounting standards by the Financial
Accounting Standards Board or any successor entity. The Performance Goals
established by the Committee for any Performance Period under the Plan will be
objective and will include, but will not be limited to, one or more of the
following:

    (i)     earnings per share and/or growth in earnings per share in relation
to target objectives, excluding the effect of extraordinary or nonrecurring
items;


    (ii)     operating cash flow and/or growth in operating cash flow in
relation to target objectives;


    (iii)     cash available in relation to target objectives;


    (iv)     net income and/or growth in net income in relation to target
objectives, excluding the effect of extraordinary or nonrecurring items;


3

--------------------------------------------------------------------------------

    (v)     revenue and/or growth in revenue in relation to target objectives;


    (vi)     total shareholder return (measured as the total of the appreciation
of and dividends declared on the Common Stock) in relation to target objectives;


    (vii)     return on invested capital in relation to target objectives;


    (viii)     return on shareholder equity in relation to target objectives;


    (ix)     return on assets in relation to target objectives; and


    (x)     return on common book equity in relation to target objectives


If the Committee determines that, as a result of a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which the Company conducts its business, or any other events or
circumstances, the Performance Goals are no longer suitable, the Committee may
in its discretion modify such Performance Goals or the related minimum
acceptable level of achievement, in whole or in part, with respect to a period
as the Committee deems appropriate and equitable, except where such action would
result in the loss of the otherwise available exemption of the Stock Incentive
under Section 162(m) of the Code. In such case, the Committee will not make any
modification of the Performance Goals or minimum acceptable level of
achievement.

                 (s)   “Performance Period” means, with respect to a Stock
Incentive, a period of time within which the Performance Goals relating to such
Stock Incentive are to be measured. The Performance Period will be established
by the Committee at the time the Stock Incentive is granted.

                 (t)   “Performance Share Award” refers to a performance share
award as described in Section 3.6.

                 (u)   “Plan” means The TrueYou.Com Inc. 2006 Stock Incentive
Plan.

                 (v)   “Stock” means Company’s $.001 par value common stock or
such shares of capital stock into which such shares become.

                 (w)   “Stock Appreciation Right” means a stock appreciation
right described in Section 3.3.

                 (x) “Stock Award” means a stock award described in Section 3.4.

                 (y)   “Stock Incentive Agreement” means an agreement between
the Company and a Participant or other documentation evidencing an award of a
Stock Incentive.

4

--------------------------------------------------------------------------------

                 (z)   “Stock Incentive Program” means a program established by
the Committee, pursuant to which Stock Incentives are awarded under the Plan
under uniform terms, conditions and restrictions set forth in such program.

                 (aa) “Stock Incentives” means, collectively, Dividend
Equivalent Rights, Incentive Stock Options, Nonqualified Stock Options, Stock
Appreciation Rights, Stock Awards and Performance Share Awards.

                 (bb)   “Subsidiary” means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if, at
the time of the granting of the Option, each of the corporations other than the
last corporation in the unbroken chain owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain. A “Subsidiary” shall include any entity other than a
corporation to the extent permissible under Section 424(f) or regulations or
rulings thereunder.

                 (cc)   “Termination of Employment” means the termination of the
employee-employer relationship between a Participant and the Company and its
Affiliates, regardless of whether severance or similar payments are made to the
Participant for any reason, including, but not by way of limitation, a
termination by resignation, discharge, death, Disability or retirement. The
Committee will, in its discretion, determine the effect of all matters and
questions relating to a Termination of Employment, including, but not by way of
limitation, the question of whether a leave of absence constitutes a Termination
of Employment.

SECTION 2.   THE STOCK INCENTIVE PLAN

        2.1.  Purpose of the Plan.   The Plan is intended to (a) provide
incentive to officers, employees, directors and consultants of the Company and
its Affiliates to stimulate their efforts toward the continued success of the
Company and to operate and manage the business in a manner that will provide for
the long-term growth and profitability of the Company; (b) encourage stock
ownership by officers, key employees, directors and consultants by providing
them with a means to acquire a proprietary interest in the Company, acquire
shares of Stock, or to receive compensation which is based upon appreciation in
the value of Stock; and (c) provide a means of obtaining, rewarding and
retaining officers, employees, directors, and consultants.

        2.2.  Stock Subject to the Plan.   Subject to adjustment in accordance
with Section 5.2, One Hundred and Five Million (105,000,000) shares of Stock
(the “Maximum Plan Shares”) are hereby reserved exclusively for issuance upon
exercise or payment pursuant to Stock Incentives. The shares of Stock
attributable to the nonvested, unpaid, unexercised, unconverted or otherwise
unsettled portion of any Stock Incentive that is forfeited or cancelled or
expires or terminates for any reason without becoming vested, paid, exercised,
converted or otherwise settled in full will again be available for purposes of
the Plan.

        2.3.  Term of the Plan.   The Plan shall terminate on the tenth
anniversary of the Effective Date and no Stock Incentive shall be granted
pursuant to the Plan on or after the Plan termination date but Awards
theretofore granted may extend beyond that date.

5

--------------------------------------------------------------------------------

        2.4.  Administration of the Plan.   The Plan is administered by the
Committee. The Committee has full authority in its discretion to determine the
officers, employees, directors and consultants of the Company or its Affiliates
to whom Stock Incentives will be granted and the terms and provisions of Stock
Incentives, subject to the Plan. Subject to the provisions of the Plan, the
Committee has full and conclusive authority to interpret the Plan; to prescribe,
amend and rescind rules and regulations relating to the Plan; to determine the
terms and provisions of the respective Stock Incentive Agreements and to make
all other determinations necessary or advisable for the proper administration of
the Plan. The Committee’s determinations under the Plan need not be uniform and
may be made by it selectively among persons who receive, or are eligible to
receive, awards under the Plan (whether or not such persons are similarly
situated). The Committee’s decisions are final and binding on all Participants.

        2.5.  Eligibility and Limits.   Stock Incentives may be granted only to
officers, employees, directors, and consultants of the Company, or any Affiliate
of the Company; provided, however, that an Incentive Stock Option may only be
granted to an employee of the Company or any Parent or Subsidiary. In the case
of Incentive Stock Options, the aggregate Fair Market Value (determined as at
the date an Incentive Stock Option is granted) of stock with respect to which
stock options intended to meet the requirements of Code Section 422 become
exercisable for the first time by an individual during any calendar year under
all plans of the Company and its Parents and Subsidiaries may not exceed
$100,000; provided further, that if the limitation is exceeded, the Incentive
Stock Option(s) which cause the limitation to be exceeded will be treated as
Nonqualified Stock Option(s).

SECTION 3.   TERMS OF STOCK INCENTIVES

        3.1.   Terms and Conditions of All Stock Incentives.  

                 (a)   The number of shares of Stock as to which a Stock
Incentive may be granted will be determined by the Committee in its sole
discretion, subject to the provisions of Section 2.2 as to the total number of
shares available for grants under the Plan and subject to the limits on Options
and Stock Appreciation Rights in the following sentence. On such date as
required by Section 162(m) of the Code and the regulations thereunder for
compensation to be treated as qualified performance based compensation, the
maximum number of shares of Stock with respect to which Options or Stock
Appreciation Rights may be granted during any calendar year to any employee may
not exceed 25,000,000. If, after grant, an Option is cancelled, the cancelled
Option shall continue to be counted against the maximum number of shares for
which options may be granted to an employee as described in this Section 3.1.
If, after grant, the exercise price of an Option is reduced or the base amount
on which a Stock Appreciation Right is calculated is reduced, the transaction
shall be treated as the cancellation of the Option or the Stock Appreciation
Right, as applicable, and the grant of a new Option or Stock Appreciation Right,
as applicable. If an Option or Stock Appreciation Right is deemed to be
cancelled as described in the preceding sentence, the Option or Stock
Appreciation Right that is deemed to be canceled and the Option or Stock
Appreciation Right that is deemed to be granted shall both be counted against
the maximum number of shares for which Options or Stock Appreciation Rights may
be granted to an employee as described in this Section 3.1.

        (b)   Each Stock Incentive will either be evidenced by a Stock Incentive
Agreement in such form and containing such terms, conditions and restrictions as
the Committee may determine to be appropriate, including without limitation,
Performance Goals that must be achieved as a condition to vesting or payment of
the Stock Incentive, or be made subject to the terms of a Stock Incentive

6

--------------------------------------------------------------------------------

Program, containing such terms, conditions and restrictions as the Committee may
determine to be appropriate, including without limitation, Performance Goals
that must be achieved as a condition to vesting or payment of the Stock
Incentive. Each Stock Incentive Agreement or Stock Incentive Program is subject
to the terms of the Plan and any provisions contained in the Stock Incentive
Agreement or Stock Incentive Program that are inconsistent with the Plan are
null and void.

                 (c)    The date a Stock Incentive is granted will be the date
on which the Committee has approved the terms and conditions of the Stock
Incentive and has determined the recipient of the Stock Incentive and the number
of shares covered by the Stock Incentive, and has taken all such other actions
necessary to complete the grant of the Stock Incentive.

                 (d)    Any Stock Incentive may be granted in connection with
all or any portion of a previously or contemporaneously granted Stock Incentive.
Exercise or vesting of a Stock Incentive granted in connection with another
Stock Incentive may result in a pro rata surrender or cancellation of any
related Stock Incentive, as specified in the applicable Stock Incentive
Agreement or Stock Incentive Program.

                 (e)    Stock Incentives are not transferable or assignable
except by will or by the laws of descent and distribution and are exercisable,
during the Participant’s lifetime, only by the Participant; or in the event of
the Disability of the Participant, by the legal representative of the
Participant; or in the event of death of the Participant, by the legal
representative of the Participant’s estate or if no legal representative has
been appointed, by the successor in interest determined under the Participant’s
will; provided, however, that the Committee may waive any of the provisions of
this Section or provide otherwise as to any Stock Incentives other than
Incentive Stock Options.

         3.2.   Terms and Conditions of Options.   Each Option granted under the
Plan must be evidenced by a Stock Incentive Agreement. At the time any Option is
granted, the Committee will determine whether the Option is to be an Incentive
Stock Option described in Code Section 422 or a Nonqualified Stock Option, and
the Option must be clearly identified as to its status as an Incentive Stock
Option or a Nonqualified Stock Option. Incentive Stock Options may only be
granted to employees of the Company or any Subsidiary or Parent. At the time any
Incentive Stock Option granted under the Plan is exercised, the Company will be
entitled to legend the certificates representing the shares of Stock purchased
pursuant to the Option to clearly identify them as representing the shares
purchased upon the exercise of an Incentive Stock Option.

                 (a)   Option Price.   Subject to adjustment in accordance with
Section 6.2 and the other provisions of this Section 3.2, the exercise price
(the “Exercise Price”) per share of Stock purchasable under any Option must be
as set forth in the applicable Stock Incentive Agreement, but in no event may it
be less than the Fair Market Value on the date the Option is granted. With
respect to each grant of an Incentive Stock Option to a Participant who is an
Over 10% Owner, the Exercise Price may not be less than 110% of the Fair Market
Value on the date the Option is granted.

7

--------------------------------------------------------------------------------

                 (b)   Option Term.   Any Incentive Stock Option granted to a
Participant who is not an Over 10% Owner is not exercisable after the expiration
of ten (10) years after the date the Option is granted. Any Incentive Stock
Option granted to an Over 10% Owner is not exercisable after the expiration of
five (5) years after the date the Option is granted. The term of any
Nonqualified Stock Option must be as specified in the applicable Stock Incentive
Agreement.

                 (c)   Payment.   Payment for all shares of Stock purchased
pursuant to exercise of an Option will be made in any form or manner authorized
by the Committee in the Stock Incentive Agreement or by amendment thereto,
including, but not limited to, cash or, if the Stock Incentive Agreement
provides:

(i)  

by delivery to the Company of a number of shares having an aggregate Fair Market
Value of not less than the product of the Exercise Price multiplied by the
number of shares the Participant intends to purchase upon exercise of the Option
on the date of delivery;


(ii)  

in a cashless exercise through a broker; or


(iii)  

by having a number of shares of Stock withheld, the Fair Market Value of which
as of the date of exercise is sufficient to satisfy the Exercise Price.


In its discretion, the Committee also may authorize (at the time an Option is
granted or thereafter) Company financing to assist the Participant as to payment
of the Exercise Price on such terms as may be offered by the Committee in its
discretion, except to the extent prohibited by law as to officers and directors,
including without limitation, the Sarbanes-Oxley Act of 2002, as amended.
Payment must be made at the time that the Option or any part thereof is
exercised, and no shares may be issued or delivered upon exercise of an option
until full payment has been made by the Participant.  The holder of an Option,
as such, has none of the rights of a stockholder.

                 (d)   Conditions to the Exercise of an Option.   Each Option
granted under the Plan is exercisable by the Participant or any other designated
person, at such time or times, or upon the occurrence of such event or events,
and in such amounts, as the Committee specifies in the Stock Incentive
Agreement; provided, however, that subsequent to the grant of an Option, the
Committee, at any time before complete termination of such Option, may modify
the terms of an Option to the extent not prohibited by the terms of the Plan,
including without limitation, accelerating the time or times at which such
Option may be exercised in whole or in part, and may permit the Participant or
any other designated person to exercise the Option, or any portion thereof, for
all or part of the remaining Option term, notwithstanding any provision of the
Stock Incentive Agreement to the contrary.

        (e)  Termination of Incentive Stock Option.   With respect to an
Incentive Stock Option, in the event of Termination of Employment of a
Participant, the Option or portion thereof held by the Participant which is
unexercised will expire,

8

--------------------------------------------------------------------------------

terminate, and become unexercisable no later than the expiration of three (3)
months after the date of Termination of Employment; provided, however, that in
the case of a holder whose Termination of Employment is due to death or
Disability, one (1) year will be substituted for such three (3) month period;
provided, further that such time limits may be exceeded by the Committee under
the terms of the grant, in which case, the Incentive Stock Option will be a
Nonqualified Option if it is exercised after the time limits that would
otherwise apply. For purposes of this Subsection (e), Termination of Employment
of the Participant will not be deemed to have occurred if the Participant is
employed by another corporation (or a parent or subsidiary corporation of such
other corporation) which has assumed the Incentive Stock Option of the
Participant in a transaction to which Code Section 424(a) is applicable.

                 (f)   Special Provisions for Certain Substitute Options.  
Notwithstanding anything to the contrary in this Section 3.2, any Option issued
in substitution for an option previously issued by another entity, which
substitution occurs in connection with a transaction to which Code
Section 424(a) is applicable, may provide for an exercise price computed in
accordance with such Code Section and the regulations thereunder and may contain
such other terms and conditions as the Committee may prescribe to cause such
substitute Option to contain as nearly as possible the same terms and conditions
(including the applicable vesting and termination provisions) as those contained
in the previously issued option being replaced thereby.

        3.3.   Terms and Conditions of Stock Appreciation Rights.   Each Stock
Appreciation Right granted under the Plan must be evidenced by a Stock Incentive
Agreement.  A Stock Appreciation Right entitles the Participant to receive the
excess of (1) the Fair Market Value of a specified or determinable number of
shares of the Stock at the time of payment or exercise over (2) a specified or
determinable price which, in the case of a Stock Appreciation Right granted in
connection with an Option, may not be less than the Exercise Price for that
number of shares subject to that Option. A Stock Appreciation Right granted in
connection with a Stock Incentive may only be exercised to the extent that the
related Stock Incentive has not been exercised, paid or otherwise settled.

                 (a)   Settlement.   Upon settlement of a Stock Appreciation
Right, the Company must pay to the Participant the appreciation in cash or
shares of Stock (valued at the aggregate Fair Market Value on the date of
payment or exercise) as provided in the Stock Incentive Agreement or, in the
absence of such provision, as the Committee may determine.

                 (b)   Conditions to Exercise.   Each Stock Appreciation Right
granted under the Plan is exercisable or payable at such time or times, or upon
the occurrence of such event or events, and in such amounts, as the Committee
specifies in the Stock Incentive Agreement; provided, however, that subsequent
to the grant of a Stock Appreciation Right, the Committee, at any time before
complete termination of such Stock Appreciation Right, may accelerate the time
or times at which such Stock Appreciation Right may be exercised or paid in
whole or in part. Notwithstanding any other provision of the Plan or Stock
Incentive Agreement, settlement of a Stock Appreciation Right shall be made no
later than the fifteenth (15th) day of the third month following the end of the
calendar year in which the Stock Appreciation Right is exercised.

9

--------------------------------------------------------------------------------

        3.4.   Terms and Conditions of Stock Awards.   The number of shares of
Stock subject to a Stock Award and restrictions or conditions on such shares, if
any, will be as the Committee determines, and the certificate for such shares
will bear evidence of any restrictions or conditions.  Subsequent to the date of
the grant of the Stock Award, the Committee has the power to permit, in its
discretion, an acceleration of the expiration of an applicable restriction
period with respect to any part or all of the shares awarded to a Participant.
The Committee may require a cash payment from the Participant in an amount no
greater than the aggregate Fair Market Value of the shares of Stock awarded
determined at the date of grant in exchange for the grant of a Stock Award or
may grant a Stock Award without the requirement of a cash payment. Shares
subject to a Stock Award which contains a restriction period shall be delivered
to the Participant no later than the fifteenth (15th) day of the third month
following the end of the calendar year in which the restriction period lapses.

        3.5.   Terms and Conditions of Dividend Equivalent Rights.   A Dividend
Equivalent Right entitles the Participant to receive payments from the Company
in an amount determined by reference to any cash dividends paid on a specified
number of shares of Stock to Company stockholders of record during the period
such rights are effective. The Committee may impose such restrictions and
conditions on any Dividend Equivalent Right as the Committee in its discretion
shall determine, including the date any such right shall terminate and may
reserve the right to terminate, amend or suspend any such right at any time.

        (a)   Payment.   Payment in respect of a Dividend Equivalent Right may
be made by the Company in cash or shares of Stock (valued at Fair Market Value
as of the date payment is owed) as provided in the Stock Incentive Agreement or
Stock Incentive Program, or, in the absence of such provision, as the Committee
may determine.

        (b)   Conditions to Payment.   Each Dividend Equivalent Right granted
under the Plan is payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee specifies in the
applicable Stock Incentive Agreement or Stock Incentive Program; provided,
however, that subsequent to the grant of a Dividend Equivalent Right, the
Committee, at any time before complete termination of such Dividend Equivalent
Right, may accelerate the time or times at which such Dividend Equivalent Right
may be paid in whole or in part. Notwithstanding any provision of the Plan or
Stock Incentive Agreement, settlement of a Dividend Equivalent Right shall be
made no later than the fifteenth (15th) day of the third month following the end
of the calendar year in which the Dividend Equivalent Right is payable.

        3.6.   Terms and Conditions of Performance Share Awards.   A Performance
Share Award shall entitle the Participant to receive, at the end of the
specified Performance Period, a number of shares of Stock contingent upon the
achievement of Performance Goals during the Performance Period. At the time of
the grant, the Committee must determine the number of shares subject to a
Performance Share Award, and the Performance Goals applicable to the
determination of the ultimate payment of the Performance Share Award.

                 (a)   Payment.   Payment with respect to Performance Share
Awards may be made by the Company in shares of Stock or cash valued at Fair
Market Value as of the date payment is owed as provided in the applicable Stock
Incentive Agreement or Stock Incentive Program or, in the absence of such
provision, as the Committee may determine.

10

--------------------------------------------------------------------------------

                 (b)   Conditions to Payment.   Each Performance Share Award
granted under the Plan shall be payable at such time or times, or upon the
occurrence of such event or events, and in such amounts, as the Committee shall
specify in the applicable Stock Incentive Agreement or Stock Incentive Program.
Notwithstanding any provision of the Plan or Stock Incentive Agreement,
settlement of a Performance Share Award shall be made no later than the
fifteenth (15th) day of the third month following the end of the calendar year
in which the Performance Period ends.

        3.7.   Treatment of Awards Upon Termination of Employment.   Except as
otherwise provided by Plan Section 3.2(e), any award under this Plan to a
Participant who has experienced a Termination of Employment may be cancelled,
accelerated, paid or continued, as provided in the applicable Stock Incentive
Agreement or Stock Incentive Program, or, as the Committee may otherwise
determine to the extent not prohibited by the Plan. The portion of any award
exercisable in the event of continuation or the amount of any payment due under
a continued award may be adjusted by the Committee to reflect the Participant’s
period of service from the date of grant through the date of the Participant’s
Termination of Employment or such other factors as the Committee determines are
relevant to its decision to continue the award.

SECTION  4.   RESTRICTIONS ON STOCK

        4.1.  Escrow of Shares.   Any certificates representing the shares of
Stock issued under the Plan will be issued in the Participant’s name, but, if
the applicable Stock Incentive Agreement or Stock Incentive Program so provides,
the shares of Stock will be held by a custodian designated by the Committee (the
“Custodian”). Each applicable Stock Incentive Agreement or Stock Incentive
Program providing for transfer of shares of Stock to the Custodian must appoint
the Custodian as the attorney-in-fact for the Participant for the term specified
in the applicable Stock Incentive Agreement or Stock Incentive Program, with
full power and authority in the Participant’s name, place and stead to transfer,
assign and convey to the Company any shares of Stock held by the Custodian for
such Participant, if the Participant forfeits the shares under the terms of the
applicable Stock Incentive Agreement or Stock Incentive Program.  During the
period that the Custodian holds the shares subject to this Section, the
Participant is entitled to all rights, except as provided in the applicable
Stock Incentive Agreement or Stock Incentive Program, applicable to shares of
Stock not so held. Any dividends declared on shares of Stock held by the
Custodian must provide in the applicable Stock Incentive Agreement or Stock
Incentive Program, to be paid directly to the Participant or, in the
alternative, be retained by the Custodian or by the Company until the expiration
of the term specified in the applicable Stock Incentive Agreement or Stock
Incentive Program and shall then be delivered, together with any proceeds, with
the shares of Stock to the Participant or to the Company, as applicable.

        4.2.  Restrictions on Transfer.   The Participant does not have the
right to make or permit to exist any disposition of the shares of Stock issued
pursuant to the Plan except as provided in the Plan or the applicable Stock
Incentive Agreement or Stock Incentive Program. Any disposition of the shares of
Stock issued under the Plan by the Participant not made in accordance with the
Plan or the applicable Stock Incentive Agreement or Stock Incentive Program will
be void. The Company will not recognize, or have the duty to recognize, any
disposition not made in

11

--------------------------------------------------------------------------------

accordance with the Plan and the applicable Stock Incentive Agreement or Stock
Incentive Program, and the shares so transferred will continue to be bound by
the Plan and the applicable Stock Incentive Agreement or Stock Incentive
Program.

SECTION  5.   GENERAL PROVISIONS

        5.1.   Withholding.   The Company must deduct from all cash
distributions under the Plan any taxes required to be withheld by federal, state
or local government. Whenever the Company proposes or is required to issue or
transfer shares of Stock under the Plan or upon the vesting of any Stock Award,
the Company has the right to require the recipient to remit to the Company an
amount sufficient to satisfy any federal, state and local tax withholding
requirements prior to the delivery of any certificate or certificates for such
shares or the vesting of such Stock Award. A Participant may pay the withholding
obligation in cash, or, if the applicable Stock Incentive Agreement or Stock
Incentive Program provides, a Participant may elect to have the number of shares
of Stock he is to receive reduced by, or with respect to a Stock Award, tender
back to the Company, the smallest number of whole shares of Stock which, when
multiplied by the Fair Market Value of the shares of Stock determined as of the
Tax Date (defined below), is sufficient to satisfy federal, state and local, if
any, withholding obligation arising from exercise or payment of a Stock
Incentive (a “Withholding Election”). A Participant may make a Withholding
Election only if both of the following conditions are met:

                 (a)   The Withholding Election must be made on or prior to the
date on which the amount of tax required to be withheld is determined (the “Tax
Date”) by executing and delivering to the Company a properly completed notice of
Withholding Election as prescribed by the Committee; and

                 (b)   Any Withholding Election made will be irrevocable except
on six months advance written notice delivered to the Company; however, the
Committee may in its sole discretion disapprove and give no effect to the
Withholding Election.

        5.2.   Changes in Capitalization; Merger; Liquidation.

                 (a)   In the event of changes in all of the outstanding Stock
by reason of stock splits, recapitalizations, mergers, consolidations,
combinations, or exchanges of shares, reorganizations or liquidations or similar
events, the number and class of Stock available under the Plan in the aggregate,
the number and class of Stock subject to Stock Incentives theretofore granted
and applicable purchase prices, shall be proportionately adjusted to reflect
such event(s) and only such event(s) on a pro rata basis such that the aggregate
exercise price of such Stock Incentives, if any, is not less than the aggregate
exercise price before such event(s), and the applicable Performance Goals for
the Performance Periods not yet completed and performance levels and portion of
payments related thereto, and all other applicable provisions, shall, subject to
the provisions of the Plan, be equitably adjusted by the Committee. The
foregoing adjustment and the manner of application of the foregoing provisions
shall be determined by the Committee in its sole discretion and to the extent
permitted under Section 409A of the Code and the regulations thereunder. Any
such adjustment may provide for the elimination of any fractional share of Stock
which might otherwise become subject to a Stock Incentive.

12

--------------------------------------------------------------------------------

                 (b)   The existence of the Plan and the Stock Incentives
granted pursuant to the Plan must not affect in any way the right or power of
the Company to make or authorize any adjustment, reclassification,
reorganization or other change in its capital or business structure, any merger
or consolidation of the Company, any issue of debt or equity securities having
preferences or priorities as to the Stock or the rights thereof, the dissolution
or liquidation of the Company, any sale or transfer of all or any part of its
business or assets, or any other corporate act or proceeding.

        5.3.   Change in Control.   Subject to the provisions of Section 5.2
(relating to the adjustment of shares), and except as otherwise provided in the
Plan or the Award Agreement reflecting the applicable Award, upon the occurrence
of a Change in Control: (a) all unexercised Options and Stock Appreciations
Rights shall terminate and be forfeited, (b) all Dividend Equivalent Rights
shall terminate; (c) the unvested portion of all Stock Awards shall be
forfeited; (d) all Performance Shares shall be adjusted and terminate according
to the terms of the applicable Performance Shares Stock Incentive Agreement; and
(e) unless otherwise expressly determined by the Committee, all outstanding
Options shall be immediately exercised in connection with the Change of Control
to the full extent they are vested on or prior to such Change of Control, and
upon the failure of any holder of outstanding Options which are vested to so
exercise, all of such outstanding vested Options shall terminate and no longer
be exercisable after the Change of Control.

        5.4.   Cash Awards.   The Committee may, at any time and in its
discretion, grant to any holder of a Stock Incentive the right to receive, at
such times and in such amounts as determined by the Committee in its discretion,
a cash amount which is intended to reimburse such person for all or a portion of
the federal, state and local income taxes imposed upon such person as a
consequence of the receipt of the Stock Incentive or the exercise of rights
thereunder.

        5.5.   Compliance with Code.   All Incentive Stock Options to be granted
hereunder are intended to comply with Code Section 422, and all provisions of
the Plan and all Incentive Stock Options granted hereunder must be construed in
such manner as to effectuate that intent. All Stock Incentives to be granted
hereunder are intended to meet the exclusions from treatment as deferred
compensation under Section 409A and Stock Incentives granted hereunder must be
construed in such manner as to effectuate that intent.

        5.6.   Right to Terminate Employment.   Nothing in the Plan or in any
Stock Incentive confers upon any Participant the right to continue as an
employee or officer of the Company or any of its Affiliates or affect the right
of the Company or any of its Affiliates to terminate the Participant’s
employment or services at any time.

        5.7.   Non-Alienation of Benefits.   Other than as provided herein, no
benefit under the Plan may be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge; and any attempt to do
so shall be void. No such benefit may, prior to receipt by the Participant, be
in any manner liable for or subject to the debts, contracts, liabilities,
engagements or torts of the Participant.

        5.8.  Restrictions on Delivery and Sale of Shares; Legends.   Each Stock
Incentive is subject to the condition that if at any time the Committee, in its
discretion, shall determine that the listing, registration or qualification of
the shares covered by such Stock Incentive upon any securities exchange or under
any state or federal law is necessary or desirable as a condition of or

13

--------------------------------------------------------------------------------

in connection with the granting of such Stock Incentive or the purchase or
delivery of shares thereunder, the delivery of any or all shares pursuant to
such Stock Incentive may be withheld unless and until such listing, registration
or qualification shall have been effected. If a registration statement is not in
effect under the Securities Act of 1933 or any applicable state securities laws
with respect to the shares of Stock purchasable or otherwise deliverable under
Stock Incentives then outstanding, the Committee may require, as a condition of
exercise of any Option or as a condition to any other delivery of Stock pursuant
to a Stock Incentive, that the Participant or other recipient of a Stock
Incentive represent, in writing, that the shares received pursuant to the Stock
Incentive are being acquired for investment and not with a view to distribution
and agree that the shares will not be disposed of except pursuant to an
effective registration statement, unless the Company shall have received an
opinion of counsel that such disposition is exempt from such requirement under
the Securities Act of 1933 and any applicable state securities laws. The Company
may include on certificates representing shares delivered pursuant to a Stock
Incentive such legends referring to the foregoing representations or
restrictions or any other applicable restrictions on resale as the Company, in
its discretion, shall deem appropriate.

        5.9.   Listing and Legal Compliance.   The Committee may suspend the
exercise or payment of any Stock Incentive so long as it determines that
securities exchange listing or registration or qualification under any
securities laws is required in connection therewith and has not been completed
on terms acceptable to the Committee.

        5.10.   Termination and Amendment of the Plan.   The Board of Directors
at any time may amend or terminate the Plan without stockholder approval;
provided, however, that the Board of Directors may condition any amendment on
the approval of stockholders of the Company if such approval is necessary or
advisable with respect to tax, securities or other applicable laws. No such
termination or amendment without the consent of the holder of a Stock Incentive
may adversely affect the rights of the Participant under such Stock Incentive.

        5.11.   Stockholder Approval.   The Plan must be submitted to the
stockholders of the Company for their approval within twelve (12) months before
or after the adoption of the Plan by the Board of Directors of the Company. If
such approval is not obtained, any Stock Incentive granted hereunder will be
void.

        5.12.   Choice of Law.   The laws of the State of Delaware shall govern
the Plan, to the extent not preempted by federal law, without reference to the
principles of conflict of laws.

        5.13.   Effective Date of Plan.   This Plan was approved by the Board of
Directors as of September 18, 2006 (the “Effective Date”).

    TRUEYOU.COM INC.  

     By:  /s/ Matthew Burris                                Name:  Matthew
Burris     Title:    Chief Financial Officer and
               Chief Operating Officer 



14